Citation Nr: 0215856	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  01-05 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than October 3, 
1995 for an award of service connection for a skin disorder.

2.  Entitlement to Service Disabled Veteran's Insurance RH 
under 38 U.S.C.A. § 1922(a) (West 1991).

3.  Entitlement to improved disability pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri, 
and the VA Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO&IC).  The veteran's claims are 
currently under the jurisdiction of the VA Regional Office 
(RO) in Wichita, Kansas.

The RO granted the veteran entitlement to service connection 
and a 10 percent rating for a skin disorder in a January 2001 
rating decision.  The veteran appealed this decision.  By 
rating action in June 2002, the RO granted the veteran an 
increased rating of 30 percent for his skin disorder.  At an 
August 2002 hearing before the undersigned Member of the 
Board, the veteran withdrew his claim for an increased rating 
for a skin disorder.  Accordingly, the issue of an increased 
rating for a skin disorder is not currently in appellate 
status before the Board.

The veteran's claim for entitlement to Service Disabled 
Veteran's Insurance RH under 38 U.S.C.A. § 1922(a), and his 
claim for entitlement to improved pension benefits is the 
subject of a Remand section of this decision.


FINDINGS OF FACT

1.  The veteran was discharged from service on December 22, 
1975, and he submitted a claim for service connection for a 
skin disorder in January 1976.

2.  In July 1976, the St. Louis, Missouri RO denied the 
veteran's claim of entitlement to service connection for a 
skin disorder.

3.  In August 1976, the RO mailed notice of this denial to an 
address which was not the veteran's last address of record.

4.  The August 1976 RO letter was returned as undeliverable.

5.  The veteran was not provided notice of the July 1976 
rating decision, and the July 1976 denial of the claim for 
service connection for a skin disorder did not become final.


CONCLUSION OF LAW

The criteria for an earlier effective date of December 23, 
1995, for an award of service connection for a skin disorder, 
have been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).


The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided notice as to 
the information and evidence needed to establish entitlement 
to the claimed benefit.  The Board concludes that the 
discussions in the February 2002 statement of the case (SOC), 
the January 2001 rating action, and letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decision, and 
the information and evidence needed to substantiate the claim 
for an earlier effective date for service connection for a 
skin disorder.  

Due to the outcome of the veteran's claim for an earlier 
effective date, the Board finds that there would be no value 
to the veteran in providing additional notice as to what 
evidence was to be supplied by the VA and what evidence would 
be supplied by the veteran.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Consequently, it is not prejudicial to 
the veteran for the Board to proceed to issue a decision at 
this time without remanding the case to the RO for further 
consideration under the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-394 (1993).  In claims such as this, where the 
disposition of the earlier effective date claim is based on 
the law, the claim must be decided based on entitlement under 
the law.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1999) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit going to 
the appellant).  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

The veteran contends that the effective date for the grant of 
service connection for a skin disorder should be the day he 
originally filed a claim for this benefit, in January 1976.  

The record reveals that the veteran's original claim for 
service connection for a skin disorder was received by the RO 
on January 23, 1976.  The RO denied the veteran's claim in a 
July 1976 rating decision.  A letter informing the veteran of 
this denial was sent to a Kansas City address on August 4, 
1976.  The record reveals a VA Form 119, Report of Contact, 
dated July 19, 1996, indicating that the veteran lived in the 
town of Overland Park, not Kansas City.  The record further 
indicates that the August 4, 1976 notice letter was returned 
to the VA as undeliverable in September 1976.  The notice 
letter was not sent to the veteran's last address of record.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice is sent to the claimant's last address of record.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board is 
unable to verify from the record as to whether the notice 
letter was resent to a correct address thereafter.  Where an 
appellant does not receive notification of a denial, the one-
year period within which to file an NOD, which commences with 
the date of mailing of notice of the result of initial review 
or determination, does not begin to run.  See Hauck v. Brown, 
6 Vet. App. 518 (1994).


Since the record indicates that the notice of the July 1976 
RO denial was sent to the incorrect address, and since the 
Board is unable to determine that the veteran ever received 
notice of that decision prior to his submission of his 
October 1995 claim, the Board finds that the July 1976 RO 
decision did not become final.  The January 2001 rating 
decision on appeal granted service connection for dyshidrotic 
eczema (dermatitis) of the feet and hands effective from 
October 3, 1995.

In a statement dated August 21, 2002, and received at a 
hearing before the undersigned Member of the Board at the RO 
the next day, the veteran indicated that in July 1976 he had 
been sent a letter stating that his claim for disability had 
been denied, and that he later found out the basis for the 
denial.  As this statement is inconsistent with the record as 
to the August 1976 date of issuance of the notice letter, 
such statement may not be construed as an admission of actual 
receipt of such notice prior to its issuance.  Further, as 
the veteran indicates he later found out the basis for the 
denial, it appears the veteran's stated recollection is the 
result of later communications from VA pursuant to his 
October 1995 claim.

It is acknowledged that by a decision in September 2000, the 
Board found that the RO had notified the veteran of the July 
1976 rating decision, that he did not appeal, and that, as a 
conclusion of law, the July 1976 rating decision was final 
pursuant to 38 U.S.C.A. § 7105.  However, the Board finds 
that to assume jurisdiction sua sponte of the issue of 
whether there was clear and unmistakable error in the 
September 2000 Board decision would not serve the best 
interest of the veteran at this time in light of the 
determination contained herein.  In this regard, it is noted 
that the primary result of the September 2000 Board decision 
was to reopen the claim for service connection for 
consideration de novo.  The de novo review resulted in the 
ultimate grant of service connection for the disability at 
issue.

Under the governing law, the effective date for a grant of 
service connection based on an original claim is the day 
following separation from service or date entitlement arose 
if the claim is received within one year of discharge from 
service.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The record reveals that the veteran received VA treatment for 
a skin disorder of the hands, trunk and legs in February 
1976.

In this case the veteran was discharged from service on 
December 22, 1975 and he submitted his original claim for 
service connection for a skin disorder in January 1976.  The 
record also reveals that the veteran had a skin disorder in 
February 1976.  Since the veteran submitted his claim within 
a year of discharge from service, and since he had a skin 
disorder at that time, the veteran is entitled to an 
effective date of the day after discharge from service, 
December 23, 1975.


ORDER

Entitlement of an earlier effective date of December 23, 1975 
for the grant of service connection for dyshidrotic eczema 
(dermatitis) of the feet and hands is granted, subject to the 
provisions governing the payment of monetary benefits.


REMAND

In an April 9, 2002 decision, the Board remanded the 
veteran's claim for entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 1922(a).  This remand 
decision instructed the RO to adjudicate whether new and 
material evidence has been submitted in order to reopen the 
claim of service connection for a psychiatric disability.  
Following such adjudication, the RO was instructed to send 
the veteran's claims file to the Philadelphia, Pennsylvania 
RO&IC for readjudication of the veteran's claim for 
entitlement to Service Disabled Veterans Insurance (RH) under 
38 U.S.C.A. § 1922(a).  The above actions have not been 
accomplished.  Although listed as an issue for consideration 
in a June 2002 RO review officer's decision, no adjudication 
was made as to whether there exists new and material evidence 
to reopen a claim for service connection for a psychiatric 
disability.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as "the head of the Department."  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board or the Court are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998)

The veteran seeks an award of improved disability pension 
benefits.  The RO denied the veteran's claim on the basis 
that the veteran had excessive income.  The current record 
does not provide an accurate picture of the veteran's current 
income.

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Send the veteran an Income-Net Worth 
and Employment Statement (VA Form 21-
527).  Request that the veteran complete 
and return the statement.
2.  Contact the Social Security 
Administration and obtain information as 
to the veteran's current monthly monetary 
benefits.
3.  When the above actions have been 
completed the RO should readjudicate the 
veteran's claim for entitlement to 
improved disability pension benefits.  If 
this claim remains denied, the veteran 
should be furnished a supplemental 
statement of the case, reflecting RO 
consideration of all pertinent evidence 
received since issuance of the February 
2002 statement of the case, and be given 
the opportunity to respond thereto. 
4.  The RO must make a determination as 
to whether new and material evidence has 
been submitted in order to reopen the 
claim of service connection for a 
psychiatric disability.  If this claim is 
not resolved in the veteran's favor, the 
RO should ensure that the veteran is 
afforded an opportunity to complete the 
procedural steps to appeal the claim to 
the Board.  As outlined in 38 U.S.C.A. § 
7105, these steps include providing the 
veteran with an opportunity to file a 
notice of disagreement after he receives 
notice of the decision.  If he files a 
timely notice of disagreement, he must be 
given a statement of the case, and he 
must be afforded an opportunity to submit 
a substantive appeal in response to the 
statement of the case.
5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  Thereafter the RO should forward 
the veteran's claims file to the RO&IC in 
Philadelphia, Pennsylvania.

6.  The RO&IC should thereafter 
readjudicate the veteran's claim of 
entitlement to Service Disabled Veterans 
Insurance (RH) under 38 U.S.C.A. § 
1922(a) (West 1991).  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, the RO&IC 
must issue a supplemental statement of 
the case, a copy of which should be 
provided the veteran and his 
representative, if any.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


